Citation Nr: 0900292	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  03-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver.

3.  Entitlement to service connection for a hernia.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

By an October 2003 statement, the veteran withdrew several 
claims that he had appealed.  The claims included:  
entitlement to service connection for a stomach disability; 
entitlement to service connection for a sleep disorder; 
entitlement to service connection for coronary artery 
disease; whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
low back disability; and entitlement to an initial evaluation 
in excess of 10 percent for diabetes mellitus.  The Board 
finds that the appeal of these claims has been properly 
withdrawn.  See 38 C.F.R. § 20.204 (2008).

The RO certified an appeal of a claim of service connection 
for PTSD and major depressive disorder (also claimed as 
depression and anxiety).  Due to the nature of the disability 
and the requirements for substantiating such claims, the 
Board finds that the veteran's claim of service connection 
for PTSD should be treated as a separate and distinct issue.  
Thus, the Board will address two issues of service connection 
for a psychiatric disability-one for PTSD and one for an 
acquired psychiatric disability other than PTSD.

The Board notes that, in September 2003, the veteran 
requested a video conference hearing before the Board.  In 
October 2003, an informal conference was conducted by the RO 
with the veteran's representative.  In June 2008, prior to 
certifying the case to the Board, the RO asked the veteran if 
he still wanted a hearing before the Board.  By telephone, 
the veteran responded that the informal conference was 
adequate and that he did not want a hearing before the Board.  
Later in June 2008, the veteran's representative confirmed 
that the veteran withdrew the hearing request.  Under these 
circumstances, the Board finds that the veteran has been 
afforded his opportunity for a hearing and that his request 
to testify before the Board has been withdrawn.

(The decision below addresses the veteran's claims of service 
connection for a hernia and PTSD.  The claims of service 
connection for hepatitis C, cirrhosis of the liver, and an 
acquired psychiatric disability other than PTSD are addressed 
in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy or 
sustain a gunshot wound to the stomach during active military 
service.

2.  The veteran does not have a hernia that is attributable 
to his active military service.

3.  The veteran does not have PTSD that is attributable to 
his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a hernia that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims of service 
connection for a hernia and PTSD has been accomplished.  
Through November 2002 and February 2007 notice letters, the 
veteran was notified of the information and evidence needed 
to substantiate his claims of service connection.  Regarding 
the PTSD claim, the veteran was sent PTSD questionnaires in 
order to allow him to submit information concerning alleged 
in-service stressors.  By the February 2007 notice letter, 
the RO provided the veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claims, the claims 
were properly re-adjudicated in June 2008, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the November 2002 and February 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his claimed disabilities.  Consequently, a remand 
of the two service connection issues for further notification 
of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claims of service connection for a hernia and PTSD.  The 
veteran's service medical and personnel records (including 
morning reports) have been obtained and associated with the 
claims file.  Available post-service treatment records have 
been obtained from the VA Medical Centers (VAMCs) in 
Lexington, Kentucky; Mountain Home, Tennessee; and Nashville, 
Tennessee.  The veteran has also submitted records from 
multiple private treatment providers.  Additionally, the RO 
requested and obtained records from the Social Security 
Administration.

The veteran identified other potentially relevant medical 
records-both VA records and private records.  The RO 
requested the VA records that had not already been obtained, 
but it was determined that the records were unavailable for 
review or they did not exist.  The RO also asked the veteran 
for more information with respect to the private medical 
providers in order to assist the veteran in obtaining those 
records, but the veteran did not provide such information.  
Thus, VA has properly assisted the veteran in obtaining any 
relevant evidence.

Although a VA examination was not provided in connection with 
the claim of service connection for a hernia or for PTSD, one 
is not necessary to decide the claims.  As detailed in the 
analysis section, because the information and evidence does 
not establish that the veteran suffered an event, injury, or 
disease in service, and because the evidence does not 
indicate that a hernia may be associated with the veteran's 
military service, the Board finds that a medical examination 
is not warranted for that claim.  Additionally, because there 
is no credible supporting evidence that a claimed in-service 
stressor occurred, a medical examination is not warranted for 
the PTSD claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

II. Analysis

A. Hernia

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Satisfactory lay or other 
evidence that an injury or disease was incurred in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

The veteran alleges that he sustained a gunshot wound to the 
stomach during active military service.  He asserts that the 
injury occurred during combat when he was serving in the 
Republic of Vietnam.  The veteran believes that he developed 
a hernia or hernias as result of the gunshot wound.  Thus, he 
contends that service connection is warranted for a hernia.

A review of the post-service medical evidence reveals that 
several hernias have been identified since at least 1987.  A 
July 1987 upper gastrointestinal examination by Hoag Memorial 
Hospital Presbyterian indicated that the veteran had a small 
hiatal hernia with gastrointestinal reflux disease.  VA 
treatment records document that the veteran had multiple 
hernia repairs at the Nashville VAMC in 2002 and 2003, 
including a left inguinal hernia repair in May 2003.  In 
order for service connection to be warranted, the information 
and evidence of record would have to show that the veteran 
had one or more of the hernias in service or one or more of 
the hernias is otherwise related to the veteran's active 
military service.

The veteran's service medical records are negative for 
treatment for or a diagnosis of a hernia.  Examination of the 
abdomen at the veteran's November 1968 separation examination 
was normal and the examiner did not note the existence of a 
hernia.  The service medical records also do not refer to a 
gunshot wound of the stomach or any other gunshot wound.  The 
veteran's personnel records document service in Vietnam from 
May 1967 to May 1968.  There are two entries showing that the 
veteran went to sick call during that time frame, but a 
gunshot wound is not referenced in the records.  Moreover, a 
gunshot wound was not noted on the veteran's separation 
examination.

Although there is no official record of a gunshot wound 
during service, service incurrence could still be shown by 
satisfactory lay or other evidence if the veteran engaged in 
combat.  As noted above, the veteran had Vietnam service from 
May 1967 to May 1968.  During that period, the veteran's 
military occupational specialties and principal duties were 
listed as supplyman and stock control account specialist.  In 
Vietnam, he was assigned to the Headquarters and Headquarters 
Detachment of the 394th Transportation Battalion.  The 
veteran or his unit participated in the Counteroffensive 
Phase II and Phase III.  No wounds were listed in the 
personnel records.  The following awards and decorations are 
documented:  National Defense Service Medal, Vietnam Service 
Medal, Republic of Vietnam Campaign Medal.

Based on the information and evidence contained in the 
service medical and personnel records, the Board finds that 
the veteran did not engage in combat with the enemy.  The 
veteran did not have duties that would typically involve 
combat and he was not assigned to a combat unit.  
Additionally, he was not awarded a medal or decoration that 
is indicative of participation in combat.  Nothing in his 
official records suggests that the veteran had combat-related 
service at any point during his time in Vietnam.  

Despite the evidence to the contrary, the veteran maintains 
that he engaged in combat in Vietnam.  He states that he was 
in fact trained as a combat medic and spent most of his tour 
in Vietnam in the field.  The veteran alleges that he was 
wounded outside Pleiku when he was shot in the lower abdomen 
and then treated at the field hospital in Cam Ranh Bay.  
Because of the wound, the veteran states that he was awarded 
the Purple Heart and the Bronze Star Medal.

The Board does not find the veteran's statements regarding 
combat to be credible in light of the overwhelming evidence 
indicating that he did not participate in combat.  Neither 
the Purple Heart or the Bronze Star Medal is listed in his 
personnel records and he has not submitted evidence of 
receipt of either of those medals.  As noted above, the 
veteran's official records do not substantiate that he 
sustained an in-service gunshot wound to the stomach during 
combat or otherwise.  Moreover, there is no indication that 
the veteran was a combat medic.  His only listed specialties 
are supplyman and stock control account specialist.  Medic 
training is not documented; the veteran's listed military 
education consists of supply clerk and quartermaster supply 
specialist.  Morning reports for the veteran's unit were 
obtained that reference the veteran.  The reports do not 
provide any evidence relating to combat or of a changed 
military specialty.  The only other personnel record of note 
is a letter of appreciation to the veteran, dated in 
September 1967.  In the letter, the veteran was commended for 
his efforts in assisting in the remodeling of the Enlisted 
Club for the 394th Transportation Battalion.  According to 
the letter, it was hoped that the veteran would get all the 
anticipated enjoyment out of the club during his stay in 
Vietnam.  In light of the information and evidence listed 
above, the Board finds that the veteran did not engage in 
combat with the enemy or sustain a gunshot wound to the 
stomach during active military service.

The Board notes that several post-service medical records 
document a history of a gunshot wound to the abdomen in 1967 
or 1968, particularly a November 1988 treatment record from 
the Loyola University Outpatient Center and several treatment 
records from the Nashville VAMC dated in 2002.  Additionally, 
a July 1993 treatment record from Good Samaritan Hospital 
indicates that the veteran had a bullet removed from his left 
olecranon in 1968.  The Board does not find the medical 
histories transcribed in the post-service medical records 
many years after service to be probative as to whether the 
veteran engaged in combat or actually sustained a gunshot 
wound to the abdomen or other area of the body.  Here, the 
contemporary service evidence and official service records 
are probative to the issue and they do not show combat or a 
gunshot wound.  The post-service records appear to be mere 
recitations of the veteran's own self-reported history.

Although the evidence establishes the existence of the 
claimed disability (hernias), the Board finds that the 
veteran does not have a hernia that is attributable to his 
active military service.  As noted above, the evidence does 
not show the existence of a hernia during service.  Moreover, 
the evidence does not establish that the veteran experienced 
an event, injury, or disease in service to which any hernia 
could be related.  Furthermore, the competent medical 
evidence of record does not suggest that any of the veteran's 
hernias was related to military service.  Therefore, service 
connection is not warranted for a hernia. 

B. PTSD

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f)(1).

The veteran asserts that he developed PTSD as a result of 
traumatic experiences during his military service in Vietnam.  
Specifically, he attributes his claimed disability to general 
combat experiences as a combat medic; witnessing and treating 
casualties of fellow soldiers and civilians while performing 
his duties as a combat medic; and sustaining a gunshot wound 
to the stomach.  Thus, the veteran contends that service 
connection is warranted for PTSD.

As discussed in detail in the analysis of the hernia claim, 
the Board finds that the veteran did not engage in combat 
with the enemy or sustain a gunshot wound to the stomach 
during his service in Vietnam.  Other than the veteran's 
unsubstantiated assertions, the information and evidence of 
record does not reflect combat experiences or the occurrence 
of a gunshot wound to the stomach.  Because the veteran did 
not engage in combat with the enemy, his own lay testimony 
alone may not establish the occurrence of a claimed in-
service stressor.  

Additionally, there is no credible supporting evidence, such 
as a credible buddy statement or other non-official evidence, 
that the claimed in-service stressor involving the witnessing 
or treating casualties of fellow soldiers and civilians while 
performing combat medic duties actually occurred.  As 
previously noted, the veteran's documented specialties 
involved duties as a supplyman and stock control account 
specialist supply-not as a combat medic.  The service 
medical and personnel records, including morning reports, do 
not indicate that the veteran witnessed or treated any 
casualties.

The RO requested specific information from the veteran in 
order to attempt to verify any alleged stressors through the 
United States Army and Joint Services Records Research Center 
(JSRRC).  However, the veteran did not provide enough 
detailed information for the RO to submit a sufficient 
request to the JSRRC for stressor verification.  See 
38 C.F.R. § 3.159(c)(2)(ii).

The Board notes that the veteran has, at times, been 
provisionally diagnosed with PTSD at the Lexington and 
Nashville VAMCs.  Post-service medical records do not contain 
a diagnosis of PTSD in accordance with DSM-IV.  Even if there 
was such a diagnosis, evidence of a diagnosis alone cannot 
establish service connection for PTSD.  In light of the 
Board's findings that the veteran did not engage in combat 
with the enemy and that credible supporting evidence has not 
been received regarding the actual occurrence of the alleged 
in-service stressors, service connection for PTSD is not 
warranted.

C. Conclusion

The Board has considered the veteran's written contentions 
with regard to his claims of service connection for a hernia 
and PTSD.  While the veteran has contended that he has these 
disabilities and that they are related to his military 
service, as a lay person without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter-such as the etiology 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran has requested VA examinations to be scheduled in 
connection with these two claims.  However, because the 
information and evidence does not establish that the veteran 
suffered an event, injury, or disease in service for the 
hernia claim and because there is no credible supporting 
evidence that a claimed in-service stressor occurred for the 
PTSD claim, VA is not required to provide a medical 
examination to document any current diagnosis or to provide a 
medical opinion as the origin of any claimed disability.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)

For all the foregoing reasons, the Board finds that the 
claims of service connection for a hernia and PTSD must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for a hernia is denied.

Service connection for PTSD is denied.


REMAND

Regarding the claims of service connection for hepatitis C, 
cirrhosis of the liver, and an acquired psychiatric 
disability other than PTSD, the Board finds that further 
development is warranted.

The veteran asserts that he has hepatitis C that had its 
onset during, or is otherwise related to, his active military 
service.  His theory of entitlement includes having developed 
hepatitis C as a result of exposure to herbicide agents in 
Vietnam, including Agent Orange.  See 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Additionally, the veteran claims that he developed cirrhosis 
of the liver as a result of his hepatitis C.  Thus, he 
primarily believes that service connection is warranted for 
hepatitis C on a direct or presumptive basis and that service 
connection is warranted for cirrhosis of the liver on a 
secondary basis.  See 38 C.F.R. § 3.310.

A review of the post-service medical records reveals that the 
veteran was first diagnosed with hepatitis C at the Lexington 
VAMC in 1996.  A January 1996 record indicated that the 
veteran probably had hepatitis C.  The diagnosis was 
confirmed in February 1996 when the veteran tested positive 
for hepatitis C.  He has since carried a diagnosis of 
hepatitis C.  By January 1999, the veteran was diagnosed with 
cirrhosis of the liver.  VA treating physicians felt that the 
veteran developed cirrhosis of the liver as a result of both 
alcohol use and hepatitis C.  He ultimately underwent a liver 
transplant in November 2002.

In regards to service connection claims pertaining to 
hepatitis C, VA issued a training letter, dated April 17, 
2001.  Among other things, the training letter sets forth a 
list of recognized risk factors for contracting hepatitis C 
that should be taken into consideration when developing and 
adjudicating a claim of service connection for hepatitis C.  
According to the letter, the medical recognized risk factors 
are:  transfusion of blood or blood products before 1992; 
organ transplant before 1992; hemodialysis; tattoos; body 
piercing; intravenous drug use (due to shared instruments); 
high-risk sexual activity (risk is relatively low); 
intranasal cocaine use (due to shared instruments); 
accidental exposure to blood products in health care workers 
or combat medic or corpsman by percutaneous (through the 
skin) exposure or on mucous membrane; and other direct 
percutaneous exposure to blood such as by acupuncture with 
non-sterile needles or by the sharing of toothbrushes or 
shaving razors.

The veteran did not respond to a November 2002 notice letter 
wherein the RO asked the veteran to identify potential risk 
factors associated with hepatitis C.  However, several risk 
factors were identified in the course of the veteran 
receiving treatment for his liver problems at the Lexington 
and Nashville VAMCs.  According to the records, the veteran 
was employed in the health care field after his military 
service.  Significantly, the veteran has a history of 
"needle sticks" during post-service employment, including a 
needle stick in 1991 that apparently resulted in contracting 
hepatitis B.  On several instances, the veteran indicated 
that he obtained a tattoo in 1968 or in the 1960s in general.  
He stated that he obtained the tattoo in Malaysia.  In the 
course of treatment, the veteran has denied intravenous drug 
use and no other potential risk factors have been identified.

In the veteran's case, there are two identified risk factors 
associated with hepatitis C:  a tattoo and post-service 
health care work with needle sticks.  The tattoo potentially 
could have been obtained during his military service.  The 
veteran's August 1966 entrance examination report contains a 
notation that the veteran had a tattoo on his lower left arm.  
Unfortunately, the separation examination report fails to 
list any tattoos.  Thus, it is unclear from the record as to 
whether any additional tattoos were obtained during military 
service.

The veteran has not yet been provided a VA examination in 
connection with the hepatitis C claim and the Board finds 
that one is warranted for this claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. 
App. at 79.  The veteran should be scheduled for an 
examination in order to have an examiner provide an opinion 
regarding the etiology of the disease with consideration of 
the risk factors for contracting hepatitis C as identified in 
the April 17, 2001 VA training letter.

In light of the remand, the veteran should be allowed to 
supplement the record and submit any further information and 
evidence regarding the risk factors for hepatitis C 
infection.

Regarding the veteran's claim of service connection for 
cirrhosis of the liver, because the veteran has claimed that 
this disability is secondary to his hepatitis C, it follows 
that any Board action on the claim of service connection for 
cirrhosis of the liver would, at this juncture, be premature.  
Hence, the Board will defer consideration of this issue.

In addition to PTSD, the veteran has claimed service 
connection for a psychiatric disability with symptoms of 
depression and anxiety.  The Board finds that a VA 
examination is warranted in connection with this claim as 
well.

Post-service medical records first document a complaint of 
anxiety in November 1988.  This was noted at the Loyola 
University Outpatient Center.  Beginning in March 1999, the 
veteran complained of psychiatric symptoms, including 
anxiety, but primarily depression.  In July 2000, he was 
diagnosed with major depressive disorder and has carried a 
similar diagnosis since that time.  Therefore, the evidence 
establishes the existence of recurrent symptoms and a current 
psychiatric disability.

The veteran was not diagnosed with a psychiatric disability 
during his military service, but possible symptoms were noted 
in his service medical records.  In December 1966, the 
veteran was treated in the emergency room at the hospital in 
Fort Knox, Kentucky, for hyperventilation.  Shortly 
thereafter, he was also treated for dizziness.  He was 
returned to duty, but he was prescribed medication that could 
be used to treat anxiety problems.  Although the psychiatric 
portion of the veteran's separation examination was normal, 
in-service symptoms were noted that could be potentially 
linked to a current psychiatric disability.  Therefore, the 
veteran should be scheduled for a VA psychiatric examination 
in order to identify any current psychiatric diagnoses and to 
have an examiner provide an opinion that addresses whether 
any diagnosed psychiatric disability is related to the 
identified in-service treatment or is otherwise attributable 
to the veteran's active military service.

Because the Board characterized the PTSD claim and the 
acquired psychiatric disability claim as two separate issues, 
the veteran should be sent an updated VCAA letter.  The 
letter should notify him of the information and evidence 
necessary to substantiate a claim of service connection for 
an acquired psychiatric disability other than PTSD.

It appears that the veteran continues to receive regular 
treatment at the Lexington VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for hepatitis C, for cirrhosis 
of the liver, and for an acquired 
psychiatric disability other than PTSD.  
Notice regarding secondary service 
connection should be included.  Request 
the veteran to submit any relevant 
information or evidence regarding the 
risk factors for hepatitis C infection.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Obtain the veteran's more recent 
treatment records (since June 2008) from 
the Lexington VAMC and associate the 
records with the claims folder.

3.  After the above development is 
completed, schedule the veteran for a VA 
examination by a physician with expertise 
in infectious diseases.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  The examiner should examine 
the veteran and conduct all necessary 
laboratory testing.  The examiner should 
discuss the etiology and the onset of the 
veteran's hepatitis C.  A history of all 
of the veteran's potential risk factors 
of hepatitis C infection should be 
detailed in full.  The examiner must list 
and discuss all documented and reported 
pre-service, in-service, and post-service 
risk factors (one tattoo was identified 
at the time he entered military service).  
This should include at least the risk 
factors of a tattoo and post-service 
health care work.  (The veteran's service 
records reflect his occupational 
specialties as supplyman and stock 
control account specialist.)  The 
examiner should then rank the documented 
risk factors relative to the probability 
that any hepatitis C infection is 
etiologically related to the risk factor.  
Specifically, the examiner is then 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed hepatitis 
C is related to the veteran's period of 
active military service.  The bases for 
the opinion provided should be explained 
in detail.

4.  Schedule the veteran for a VA 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  The 
examiner should provide diagnoses of the 
veteran's current psychiatric 
disabilities, if any.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion as to the medical probabilities 
that the veteran has a current 
psychiatric disability that is related to 
his active military service.  
Consideration should be given to the in-
service treatment records, dated from 
December 1966 to January 1967.  The 
examiner should also indicate whether any 
such disability is more likely than not 
of post-service onset.  An opinion should 
be provided for each identified 
psychiatric disability.  All opinions 
should be set forth in detail and 
explained in the context of the record.

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

6.  Take any appropriate developmental 
action in connection with the claim of 
service connection for cirrhosis of the 
liver.

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for hepatitis C, cirrhosis of 
the liver, and an acquired psychiatric 
disability other than PTSD.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


